Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 14, 2020                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  161980 & (21)(22)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  ECONOMIC INVESTMENT FOR                                                                               Richard H. Bernstein
  SOUTHGATE 2020,                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 161980
                                                                     COA: 354715
                                                                     Wayne CC: 20-010773-AW
  SOUTHGATE CITY CLERK,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to expedite and for immediate consideration is
  GRANTED. The application for leave to appeal the September 10, 2020 order of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 14, 2020
         b0914
                                                                                Clerk